DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-4, and 6, and the species of Bacteroides vulgatus and defined gut microbiota medium in the reply filed on 1/18/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The search and examination of the elected dGMM has been extended to GMM. Claim 5 is also under examination due to the similarities of claim 5 to claim 6. 
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/21.
Claims 1-6 are examined herein on the merits. 


Specification
The use of the term Nunclon, NUNC, Sigma-Aldrich, and BiotTek [0211], GeneCore and Cellzome [02221], Prestwick Chemical [0231, 0234], and Difco [0256] which is a trade name or a mark used in commerce, has been noted in this application. The above is not an exhaustive list. SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	
Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
FIGs 1, 3, 8, 9, 10, 12, 14, 15, 16, and 17 span multiple pages. This is required to be identified by the same number followed by capital letter such as FIG. 1A etc.  When this change is made, the specification will need to be to provide a brief description of Figures 1A, 1B, etc.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henn (US 9,028,841 B2).
Regarding claims 1, instant specification p6 defines a "panel" designates a combination of multiple bacterial species that, together, have a cumulative enzymatic coverage of the gut microbiome of a healthy human being.”
Henn teaches a kit and in vitro model of human gut microbiota (column 6 line 9-19, column 18 25-29, lines 53-60). Henn further teaches “combinations of bacteria of the human gut microbiota with the capacity to meaningfully provide functions of a healthy microbiota” thus meeting the limitation of “a panel” (column 18 lines 25-29). Henn table 1 details the bacterial compositions of the invention which includes Bacteroides, Eubacterium, Alistipes, Coprococcus, Clostridium, Collinsella, Bilophila, Bifidobacterium, Blautia, Dorea, Odoribacter, Parabacteroides, Prevotella, Roseburia, Streptococcus and Ruminococcus. 
Regarding claim 3, Henn table 1 further teaches Escherichia, Akkermansia, Veillonella, Haemophilus, Desulfovibrio, and Butyrivibrio. 
Regarding claim 4, Henn table 1 specifically teaches Bacteroides vulgatus. 
Regarding claim 5 and 6, Henn teaches that GMM can be used to culture the invention comprising an in vitro model and a kit (column 36 lines 44-50).

Claims 1-3, and 5-6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (WO 2012/122522 A2).
Regarding claim 1, instant specification p6 defines a "panel" designates a combination of multiple bacterial species that, together, have a cumulative enzymatic coverage of the gut microbiome of a healthy human being.”
Gordon teaches an in vitro culture of the gut microbial community which allows for perturbations on the gut microbial community to be analyzed ([0033]). This in vitro culture can Bacteroides species (figure 13).   This perturbation of the in vitro culture would then be representative of the effects of the perturbation on the host that the culture was derived from and that the in vitro model should reproduce the gut microbial community ([0081, 0102]). 
Regarding claim 2, Gordon teaches that 94% of the enzyme commission assignments in the human fecal microbial community were represented in the cultured communities ([0115]). Gordon teaches that the invention can represent a 60-99.9% proteome coverage of the original gut microbial community ([0039]).  
Regarding claim 3, Gordon teaches the model can include Escherichia coli [0156], Akkermansia, [0142], and Desulfovibrio [0156]. 
Regarding claims 5 and 6, Gordon teaches using GMM to culture human fecal samples ([0228]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
	 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Henn as applied to claims 1, 3, and 4 above, and further in view of Spiegelman (Spiegelman, D., Whissell, G., & Greer, C. W. (2005). A survey of the methods for the characterization of microbial consortia and communities. Canadian Journal of Microbiology, 51(5), 355-386.).
Regarding claim 6, Henn teaches that GMM can be used to culture the invention comprising an in vitro model and a kit (column 36 lines 44-50) but does not teach defined GMM (dGMM). 
Instant application [0184] teaches that dGMM is GMM with the non-defined compounds removed. 
Spiegelman reviews current practices for identifying and characterizing microbial consortia (abstract). Spiegelman further teaches that using chemically defined media is advantageous in eliminating culturing bias which is artificially selective when studying microbial consortia. (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grow the strains of Henn in GMM and incorporate the teachings of Spiegelman to remove the non-defined components of GMM to arrive at dGMM. One of ordinary skill in the art would be motivated to do so because Spiegelman teaches that chemically defined media eliminate culture bias. There would be a reasonable expectation of success as both Henn and Spiegelman are in the same field of endeavor of studying microbial consortia. 

	
	
	
Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL P HAMMELL/Primary Examiner, Art Unit 1636